                 Case 2:21-cv-00700-TLF Document 1 Filed 05/27/21 Page 1 of 11




     Kira M. Rubel, Esq. (WSBA #51691)
 1   THE HARBOR LAW GROUP
 2   3615 Harborview Drive NW, Suite C
     Gig Harbor, WA 98332-2129
 3   Telephone: 253-358-2215
     kira@theharborlawgroup.com
 4
     Ignacio Hiraldo, Esq. (pro hac vice forthcoming)
 5
     IJH LAW
 6   1200 Brickell Ave., Suite 1950
     Miami, FL 33131
 7   Telephone: (786) 496-4469
     IJhiraldo@IJhlaw.com
 8
     Counsel for Plaintiff and Proposed Class
 9
                                UNITED STATES DISTRICT COURT
10                             WESTERN DISTRICT OF WASHINGTON
11   DEBRA BROWN, individually and on                    Case No.
     behalf of all others similarly situated,
12                                                       CLASS ACTION
                  Plaintiff,
13                                                       COMPLAINT FOR VIOLATIONS OF
     vs.                                                 THE TELEPHONE CONSUMER
14                                                       PROTECTION ACT, 47 U.S.C. §§ 227,
     UNIVERSAL AUTO GROUP III, INC.                      ET SEQ. (TCPA)
15   D/B/A ENUMCLAW CHYSLER JEEP
     DODGE RAM,
16                                                       JURY TRIAL DEMANDED
                  Defendant.
17

18                                     CLASS ACTION COMPLAINT

19          1.       Plaintiff, Debra Brown, brings this action against Defendant, Universal Auto Group

20   III, Inc. d/b/a Enumclaw Chysler Jeep Dodge Ram, to secure redress for violations of the

21   Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227.

22                                      NATURE OF THE ACTION

23          2.       This is a putative class action pursuant to the Telephone Consumer Protection Act,

24   47 U.S.C. §§ 227, et seq. (the “TCPA”).

25          3.       Defendant operates a car dealership selling new and used cars as well as vehicle

26   maintenance, service and parts.

27

28
                                    CLASS ACTION COMPLAINT-1
                  Case 2:21-cv-00700-TLF Document 1 Filed 05/27/21 Page 2 of 11




 1           4.      Defendant also uses prerecorded messages to send mass automated marketing calls

 2   to individuals’ cellular phone numbers without first obtaining the required express written consent.

 3           5.      Through this action, Plaintiff seeks injunctive relief to halt Defendant’s illegal

 4   conduct, which has resulted in the invasion of privacy, harassment, aggravation, and disruption of

 5   the daily life of thousands of individuals. Plaintiff also seeks statutory damages on behalf of

 6   Plaintiff and members of the Class, and any other available legal or equitable remedies.

 7                                      JURISDICTION AND VENUE

 8           6.      This Court has federal question subject matter jurisdiction over this action pursuant

 9   to 28 U.S.C. § 1331, as the action arises under the Telephone Consumer Protection Act, 47 U.S.C.

10   §§ 227, et seq. (“TCPA”).

11           7.      The Court has personal jurisdiction over Defendant and venue is proper in this

12   District because Defendant directs, markets, and provides its business activities to this District,

13   and because Defendant’s unauthorized marketing scheme was directed by Defendant to consumers

14   in this District, including Plaintiff.

15                                                PARTIES

16           8.      Plaintiff is a natural person who, at all times relevant to this action, was a resident

17   of King County, Washington.

18           9.      Defendant is a Washington corporation whose principal office is located at 726
19   Roosevelt, Ave., Enumclaw, WA 98022. Defendant directs, markets, and provides its business

20   activities throughout the United States, including throughout the state of Washington.

21           10.     Unless otherwise indicated, the use of Defendant’s name in this Complaint includes

22   all agents, employees, officers, members, directors, heirs, successors, assigns, principals, trustees,

23   sureties, subrogees, representatives, vendors, and insurers of Defendant.

24                                               THE TCPA

25           11.     The TCPA prohibits: (1) any person from calling a cellular telephone number; (2)

26   using an automatic telephone dialing system or an artificial or prerecorded voice; (3) without the
27   recipient’s prior express consent. 47 U.S.C. § 227(b)(1)(A).

28
                                      CLASS ACTION COMPLAINT-2
                Case 2:21-cv-00700-TLF Document 1 Filed 05/27/21 Page 3 of 11




 1            12.   The TCPA exists to prevent communications like the ones described within this

 2   Complaint. See Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).

 3            13.   In an action under the TCPA, a plaintiff must show only that the defendant “called

 4   a number assigned to a cellular telephone service using an automatic dialing system or prerecorded

 5   voice.” Breslow v. Wells Fargo Bank, N.A., 857 F. Supp. 2d 1316, 1319 (S.D. Fla. 2012), aff'd,

 6   755 F.3d 1265 (11th Cir. 2014).

 7            14.   The Federal Communications Commission (“FCC”) is empowered to issue rules

 8   and regulations implementing the TCPA. According to the FCC’s findings, calls in violation of

 9   the TCPA are prohibited because, as Congress found, automated or prerecorded telephone calls

10   are a greater nuisance and invasion of privacy than live solicitation calls, and such calls can be

11   costly and inconvenient. The FCC also recognized that wireless customers are charged for

12   incoming calls whether they pay in advance or after the minutes are used. Rules and Regulations

13   Implementing the Telephone Consumer Protection Act of 1991, CG Docket No. 02-278, Report

14   and Order, 18 FCC Rcd 14014 (2003).

15            15.   In 2012, the FCC issued an order further restricting automated telemarketing calls,

16   requiring “prior express written consent” for such calls. See In the Matter of Rules & Regulations

17   Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R. 1830, 1838 ¶ 20 (Feb. 15, 2012)

18   (emphasis supplied).
19            16.   To obtain express written consent for telemarketing calls, a defendant must

20   establish that it secured the plaintiff’s signature in a form that gives the plaintiff a “‘clear and

21   conspicuous disclosure’ of the consequences of providing the requested consent….and having

22   received this information, agrees unambiguously to receive such calls at a telephone number the

23   [plaintiff] designates.” In re Rules & Regulations Implementing the Tel. Consumer Prot. Act of

24   1991, 27 F.C.C.R. 1830, 1837 ¶ 18, 1838 ¶ 20, 1844 ¶ 33, 1857 ¶ 66, 1858 ¶ 71 (F.C.C. Feb. 15,

25   2012).

26            17.   The TCPA regulations promulgated by the FCC define “telemarketing” as “the
27   initiation of a telephone call or message for the purpose of encouraging the purchase or rental of,

28
                                    CLASS ACTION COMPLAINT-3
               Case 2:21-cv-00700-TLF Document 1 Filed 05/27/21 Page 4 of 11




 1   or investment in, property, goods, or services.” 47 C.F.R. § 64.1200(f)(12). In determining

 2   whether a communication constitutes telemarketing, a court must evaluate the ultimate purpose of

 3   the communication. See Golan v. Veritas Entm't, LLC, 788 F.3d 814, 820 (8th Cir. 2015).

 4          18.      “Neither the TCPA nor its implementing regulations ‘require an explicit mention

 5   of a good, product, or service’ where the implication of an improper purpose is ‘clear from the

 6   context.’” Id. (citing Chesbro v. Best Buy Stores, L.P., 705 F.3d 913, 918 (9th Cir. 2012)).

 7          19.      “‘Telemarketing’ occurs when the context of a call indicates that it was initiated

 8   and transmitted to a person for the purpose of promoting property, goods, or services.” Golan,

 9   788 F.3d at 820 (citing 47 C.F.R. § 64.1200(a)(2)(iii); 47 C.F.R. § 64.1200(f)(12); In re Rules and

10   Regulations Implementing the Telephone Consumer Protection Act of 1991, 18 F.C.C. Rcd at

11   14098 ¶ 141, 2003 WL 21517853, at *49).

12          20.      The FCC has explained that calls motivated in part by the intent to sell property,

13   goods, or services are considered telemarketing under the TCPA. See In re Rules and Regulations

14   Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014, ¶¶ 139-142

15   (2003). This is true whether call recipients are encouraged to purchase, rent, or invest in property,

16   goods, or services during the call or in the future. Id.

17          21.      In other words, offers “that are part of an overall marketing campaign to sell

18   property, goods, or services constitute” telemarketing under the TCPA. See In re Rules and
19   Regulations Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014,

20   ¶ 136 (2003).

21          22.      If a call is not deemed telemarketing, a defendant must nevertheless demonstrate

22   that it obtained the plaintiff’s prior express consent. See In the Matter of Rules and Regulations

23   Implementing the Tel. Consumer Prot. Act of 1991, 30 FCC Rcd. 7961, 7991-92 (2015) (requiring

24   express consent “for non-telemarketing and non-advertising calls”).

25

26
27

28
                                    CLASS ACTION COMPLAINT-4
                   Case 2:21-cv-00700-TLF Document 1 Filed 05/27/21 Page 5 of 11




 1                                                   FACTS

 2           23.      On or about August or September 2020, Defendant caused a prerecorded voice

 3   message to be transmitted to Plaintiff’s cellular telephone number ending in 8280 (“8280

 4   Number”):

 5           24.      The prerecorded voice message states that the prerecorded message was being sent

 6   from Defendant and sought for Plaintiff to come see Defendant to purchase a vehicle.

 7           25.      Plaintiff is the subscriber and/or sole user of the 8280 number.

 8           26.      The prerecorded message came from the number 360-802-0200.

 9           27.      The 360-802-0200 number is owned and/or operated by or on behalf of Defendant.

10           28.      When Plaintiff listened to the voice message, she was easily able to determine that

11   it was a prerecorded message. Rahn v. Bank of Am., No. 1:15-CV-4485-ODE-JSA, 2016 U.S. Dist.

12   LEXIS 186171, at *10-11 (N.D. Ga. June 23, 2016) (“When one receives a call, it is a clear-cut

13   fact, easily discernible to any lay person, whether or not the recipient is speaking to a live human

14   being, or is instead being subjected to a prerecorded message.”).

15           29.      Defendant’s prerecorded message calls constitute telemarketing/advertising

16   because they promote Defendant’s business, goods and services.

17           30.      At no point in time did Plaintiff provide Defendant with her express written consent

18   to be contacted by prerecorded message.
19           31.      Upon information and belief, Defendant caused similar prerecorded messages to be

20   sent to individuals residing within this judicial district.

21           32.      Defendant’s unsolicited prerecorded message caused Plaintiff additional harm,

22   including invasion of privacy, aggravation, annoyance, intrusion on seclusion, trespass, and

23   conversion. Defendant’s call also inconvenienced Plaintiff and caused disruption to Plaintiff’s

24   daily life.

25

26
27

28
                                     CLASS ACTION COMPLAINT-5
               Case 2:21-cv-00700-TLF Document 1 Filed 05/27/21 Page 6 of 11




 1                                        CLASS ALLEGATIONS

 2           PROPOSED CLASS

 3           33.     Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23, on behalf

 4   of herself and all others similarly situated.

 5           34.     Plaintiff brings this case on behalf of the Class defined as follows:

 6
             NO CONSENT CLASS: All persons in the United States who, within four years
 7           prior to the filing of this action, (1) were sent a prerecorded message by or on
             behalf of Defendant, (2) regarding Defendant’s goods, products or services, and
 8           (4) for which Defendant failed to secure the called party’s express written consent
 9           35.     Plaintiff reserves the right to modify the Class definitions as warranted as facts are

10   learned in further investigation and discovery.

11           36.     Defendant and its employees or agents are excluded from the Class. Plaintiff does

12   not know the number of members in the Class but believes the Class members number in the

13   several thousands, if not more.

14           NUMEROSITY

15           37.     Upon information and belief, Defendant has placed automated calls to cellular

16   telephone numbers belonging to thousands of consumers throughout the United States without

17   their prior express consent. The members of the Class, therefore, are believed to be so numerous

18   that joinder of all members is impracticable.
19           38.     The exact number and identities of the members of the Class are unknown at this

20   time and can only be ascertained through discovery. Identification of the Class members is a

21   matter capable of ministerial determination from Defendant’s call records.

22           COMMON QUESTIONS OF LAW AND FACT

23           39.     There are numerous questions of law and fact common to members of the Class

24   which predominate over any questions affecting only individual members of the Class. Among

25   the questions of law and fact common to the members of the Class are:

26                       a. Whether Defendant made non-emergency calls to Plaintiff’s and Class
27                           members’ cellular telephones using a prerecorded message;

28
                                     CLASS ACTION COMPLAINT-6
               Case 2:21-cv-00700-TLF Document 1 Filed 05/27/21 Page 7 of 11




 1                      b. Whether Defendant can meet its burden of showing that it obtained prior

 2                          express written consent to make such calls;

 3                      c. Whether Defendant’s conduct was knowing and willful;

 4                      d. Whether Defendant is liable for damages, and the amount of such damages;

 5                          and

 6                      e. Whether Defendant should be enjoined from such conduct in the future.

 7          40.     The common questions in this case are capable of having common answers. If

 8   Plaintiff’s claim that Defendant routinely transmits calls to telephone numbers assigned to cellular

 9   telephone services is accurate, Plaintiff and the Class members will have identical claims capable

10   of being efficiently adjudicated and administered in this case.

11          TYPICALITY

12          41.     Plaintiff’s claims are typical of the claims of the Class members, as they are all

13   based on the same factual and legal theories.

14          PROTECTING THE INTERESTS OF THE CLASS MEMBERS

15          42.     Plaintiff is a representative who will fully and adequately assert and protect the

16   interests of the Class, and has retained competent counsel. Accordingly, Plaintiff is an adequate

17   representative and will fairly and adequately protect the interests of the Class.

18          PROCEEDING VIA CLASS ACTION IS SUPERIOR AND ADVISABLE
19          43.     A class action is superior to all other available methods for the fair and efficient

20   adjudication of this lawsuit, because individual litigation of the claims of all members of the Class

21   is economically unfeasible and procedurally impracticable. While the aggregate damages sustained

22   by the Class are in the millions of dollars, the individual damages incurred by each member of the

23   Class resulting from Defendant’s wrongful conduct are too small to warrant the expense of

24   individual lawsuits. The likelihood of individual Class members prosecuting their own separate

25   claims is remote, and, even if every member of the Class could afford individual litigation, the

26   court system would be unduly burdened by individual litigation of such cases.
27

28
                                    CLASS ACTION COMPLAINT-7
                 Case 2:21-cv-00700-TLF Document 1 Filed 05/27/21 Page 8 of 11




 1             44.   The prosecution of separate actions by members of the Class would create a risk of

 2   establishing inconsistent rulings and/or incompatible standards of conduct for Defendant. For

 3   example, one court might enjoin Defendant from performing the challenged acts, whereas another

 4   may not. Additionally, individual actions may be dispositive of the interests of the Class, although

 5   certain class members are not parties to such actions.

 6                                              COUNT I
                               Violations of the TCPA, 47 U.S.C. § 227(b)
 7                            (On Behalf of Plaintiff and No Consent Class)
 8
               45.   Plaintiff re-alleges and incorporates the foregoing allegations as if fully set forth
 9
     herein.
10
               46.   It is a violation of the TCPA to make “any call (other than a call made for
11
     emergency purposes or made with the prior express consent of the called party) using any
12
     …artificial or prerecorded voice to any telephone number assigned to a … cellular telephone
13
     service ….” 47 U.S.C. § 227(b)(1)(A)(iii).
14
               47.   It is a violation of the TCPA regulations promulgated by the FCC to “initiate any
15
     telephone call…using an… artificial or prerecorded voice to any telephone number assigned to a
16
     paging service, cellular telephone service, specialized mobile radio service, or other radio common
17
     carrier service, or any service for which the called party is charged for the call.” 47 C.F.R. §
18
     64.1200(a)(1)(iii).
19
               48.   Additionally, it is a violation of the TCPA regulations promulgated by the FCC
20
     to “[i]nitiate, or cause to be initiated, any telephone call that includes or introduces an
21
     advertisement or constitutes telemarketing, …artificial or prerecorded voice …other than a call
22
     made with the prior express written consent of the called party or the prior express consent of the
23
     called party when the call is made…” 47 C.F.R. § 64.1200(a)(2).
24
               49.   Defendant – or third parties directed by Defendant – used prerecorded messages to
25
     make non-emergency telephone calls to the cellular telephones of Plaintiff and the other members
26
     of the Class defined below.
27

28
                                    CLASS ACTION COMPLAINT-8
                 Case 2:21-cv-00700-TLF Document 1 Filed 05/27/21 Page 9 of 11




 1             50.      Defendant – or third parties directed by Defendant – used prerecorded messages to

 2   make non-emergency telephone calls to the telephones of Plaintiff and other members of the Class.

 3             51.      These calls were made without regard to whether or not Defendant had first

 4   obtained express permission from the called party to make such calls. In fact, Defendant did not

 5   have prior express consent to call the cell phones of Plaintiff and the other members of the putative

 6   Class when its calls were made.

 7             52.      Defendant has, therefore, violated § 227(b)(1)(A)(iii) of the TCPA by using

 8   prerecorded messages to make non-emergency telephone calls to the cell phones of Plaintiff and

 9   the other members of the putative Class without their prior express written consent.

10             53.      Defendant has therefore violated § 64.1200(a)(1)(iii) and § 64.1200(a)(2) by using

11   prerecorded messages to make non-emergency telephone calls to the telephones of Plaintiff and

12   the other members of the putative Class without their prior express written consent.

13             54.      Defendant knew that it did not have prior express consent to make these calls, and

14   knew or should have known that it was using prerecorded messages. The violations were therefore

15   willful or knowing.

16             55.      As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the TCPA,

17   Plaintiff and the other members of the putative Class were harmed and are each entitled to a

18   minimum of $500.00 in damages for each violation. Plaintiff and the members of the Class are
19   also entitled to an injunction against future calls. Id.

20                                          PRAYER FOR RELIEF

21             WHEREFORE, Plaintiff, individually and on behalf of the Class, prays for the following

22   relief:

23                   a) An order certifying this case as a class action on behalf of the Class as defined
24                      above, and appointing Plaintiff as the representative of the Class and Plaintiff’s

25                      counsel as Class Counsel;

26                   b) An award of actual and statutory damages for Plaintiff and each member of the
27                      Class;

28
                                       CLASS ACTION COMPLAINT-9
              Case 2:21-cv-00700-TLF Document 1 Filed 05/27/21 Page 10 of 11




 1              c) As a result of Defendant’s negligent violations of 47 U.S.C. §§ 227, et seq., Plaintiff
 2                  seeks for herself and each member of the Class $500.00 in statutory damages for

 3                  each and every violation pursuant to 47 U.S.C. § 277(b)(3)(B);

 4              d) As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. §§ 227,
 5                  et seq., Plaintiff seeks for herself and each member of the Class treble damages, as

 6                  provided by statute, up to $1,500.00 for each and every violation pursuant to 47

 7                  U.S.C. § 277(b)(3)(B) and § 277(b)(3)(C);

 8              e) An order declaring that Defendant’s actions, as set out above, violate the TCPA;
 9              f) An injunction requiring Defendant to cease all unsolicited call activity, and to
10                  otherwise protect the interests of the Class;

11              g) An injunction prohibiting Defendant from using, or contracting the use of,
12                  prerecorded messages without obtaining, recipient’s consent to receive calls made

13                  with such equipment;

14              h) Such further and other relief as the Court deems necessary.
15                                           JURY DEMAND

16          Plaintiff hereby demands a trial by jury.

17                              DOCUMENT PRESERVATION DEMAND

18          Plaintiff demands that Defendant take affirmative steps to preserve all records, lists,
19   electronic databases or other itemization of telephone numbers associated with Defendant and the

20   calls as alleged herein.

21   DATED: May 27, 2021

22                                                      Respectfully Submitted,

23                                                      /s/ Kira M. Rubel
                                                        Kira M. Rubel, WSBA #51691
24
                                                        THE HARBOR LAW GROUP
25                                                      3615 Harborview Drive, NW, Suite C.
                                                        Gig Harbor, WA 98332-2129
26                                                      Telephone: (253) 358-2215
                                                        kira@theharborlawgroup.com
27

28
                                   CLASS ACTION COMPLAINT-10
     Case 2:21-cv-00700-TLF Document 1 Filed 05/27/21 Page 11 of 11




 1                                  Ignacio Hiraldo, Esq., pro hac vice forthcoming
 2                                  IJH Law
                                    1200 Brickell Ave. Suite 1950
 3                                  Miami, FL 33131
                                    Telephone: (786) 496-4469
 4                                  IJhiraldo@IJhlaw.com
 5                                  Counsel for Plaintiff and the proposed class
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                    CLASS ACTION COMPLAINT-11
